UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-25141 MetroCorp Bancshares, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 76-0579161 (I.R.S. Employer Identification No.) 9600 Bellaire Boulevard, Suite 252 Houston, Texas 77036 (Address of principal executive offices including zip code) (713) 776-3876 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £(Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of August 3, 2011, the number of outstanding shares of Common Stock was 13,331,815. PART I FINANCIAL INFORMATION Item1. Financial Statements. METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Total cash and cash equivalents Securities available-for-sale, at fair value Securities available-for-sale pledged with creditors’ right to repledge, at fair value Total securities available-for-sale Securities held-to-maturity (fair value $4,270 and $4,167 at June 30, 2011 and December 31, 2010, respectively) Other investments Loans, net of allowance for loan losses of $30,393 and $33,757 at June 30, 2011 and December 31, 2010, respectively Accrued interest receivable Premises and equipment, net Goodwill Core deposit intangibles Deferred tax asset, net Customers' liability on acceptances Foreclosed assets, net Cash value of bank owned life insurance Prepaid FDIC assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Junior subordinated debentures Other borrowings Accrued interest payable Acceptances outstanding Other liabilities Total liabilities Commitments and contingencies – – Shareholders' equity: Preferred stock, $1.00 par value, 2,000,000 shares authorized; 45,000 shares issued and outstanding at June 30, 2011 and December 31, 2010 45,427 Common stock, $1.00 par value, 50,000,000 shares authorized; 13,297,815 and 13,230,315 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively 13,230 Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements 2 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Interest income: Loans $ Securities: Taxable Tax-exempt 99 Other investments 42 75 84 Federal funds sold and other short-term investments Total interest income Interest expense: Time deposits Demand and savings deposits Junior subordinated debentures Subordinated debentures and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees Loan-related fees 82 Letters of credit commissions and fees Gain (loss) on securities, net ) 59 ) 45 Total other-than-temporary impairments (“OTTI”) on securities ) Less: Noncredit portion of “OTTI” (1 ) (2 ) ) ) Net impairments on securities ) Other noninterest income Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Foreclosed assets, net FDIC assessment Goodwill impairment — — — Other noninterest expense Total noninterest expenses Income (loss) before provision for income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ 84 $ $ ) Dividends and discount – preferred stock ) Net income (loss) available to common shareholders $ $ ) $ $ ) Earnings (loss) per common share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted Dividends per common share $ – $ – $ – $ – See accompanying notes to condensed consolidated financial statements 3 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Net income (loss) $ $ 84 $ $ ) Other comprehensive income (loss), net of taxes: Change in accumulated loss on effective cash flow hedging derivatives ) Unrealized loss on investment securities, net: Securities with OTTI charges during the period ) Less: OTTI charges recognized in net income ) Net unrealized losses on investment securities with OTTI (1 ) (1 ) ) ) Unrealized holding gain arising during the period Less: reclassification adjustment for gain (loss) included in net income ) 38 ) 29 Net unrealized gains on investment securities Other comprehensive income Total comprehensive income (loss) $ ) See accompanying notes to condensed consolidated financial statements 4 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2011 (In thousands) (Unaudited) Preferred Stock Common Stock Additional paid-in Retained Accumulated other compre- hensive income Shares Amount Shares Amount capital earnings (loss) Total Balance at December 31, 2010 45 $ ) $ Issuance of common stock – – 68 68 – – Stock-based compensation expense related to stock options recognized in earnings – 43 – – 43 Net income – Amortization of preferred stock discount – 71 – – – ) – – Other comprehensive income – Dividends – preferred stock – ) – ) Balance at June 30, 2011 45 $ ) $ See accompanying notes to condensed consolidated financial statements 5 METROCORP BANCSHARES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Provision for loan losses Impairment on securities Goodwill impairment — Gain (loss) on securities transactions, net 74 ) Loss on writedown and sale of foreclosed assets Gain on sale of premises and equipment — (7 ) Amortization of premiums and discounts on securities, net 39 (1 ) Amortization of deferred loan fees and discounts ) ) Amortization of core deposit intangibles 43 63 Stock-based compensation 43 Changes in: Accrued interest receivable Other assets ) Accrued interest payable ) ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Purchases of securities held-to-maturity — — Purchases of other investments (1 ) ) Proceeds from sales of securities available-for-sale — Proceeds from maturities, calls, and principal paydowns of securities available-for-sale Proceeds from sales and maturities of other investments Net change in loans Proceeds from sale of foreclosed assets Proceeds from sale of premises and equipment — 9 Purchases of premises and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Net change in: Deposits ) ) Other borrowings ) Proceeds from issuance of common stock — Cash dividends paid on preferred stock ) ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid Noncash investing and financing activities: Issuance of common stock pursuant to incentive plan Foreclosed assets acquired Loans originated to finance foreclosed assets See accompanying notes to condensed consolidated financial statements 6 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The unaudited condensed consolidated financial statements include the accounts of MetroCorp Bancshares, Inc. (the “Company”) and wholly-owned subsidiaries, MetroBank, National Association (“MetroBank”) and Metro United Bank (“Metro United”), in Texas and California, respectively (collectively, the “Banks”).MetroBank is engaged in commercial banking activities through its thirteen branches in the greater Houston and Dallas, Texas metropolitan areas, and Metro United is engaged in commercial banking activities through its six branches in the San Diego, Los Angeles and San Francisco, California metropolitan areas. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain principles which significantly affect the determination of financial position, results of operations and cash flows are summarized below. A legal entity is referred to as a Variable Interest Entity (“VIE”) if any of the following conditions exist: (1) the total equity at risk is insufficient to permit the legal entity to finance its activities without additional subordinated financial support from other parties, or (2) the entity has equity investors that cannot make significant decisions about the entity’s operations or that do not absorb their proportionate share of the expected losses or receive the expected returns of the entity.In addition, as specified in VIE accounting guidance, a VIE must be consolidated by the Company if it is deemed to be the primary beneficiary of the VIE. The primary beneficiary is the party that has both (1) the power to direct the activities of an entity that most significantly impact the VIE’s economic performance, and (2) through its interests in the VIE, the obligation to absorb losses or the right to receive benefits from the VIE that could potentially be significant to the VIE.All facts and circumstances are taken into consideration when determining whether the Company has variable interest that would deem it the primary beneficiary and, therefore, require consolidation of the related VIE or otherwise rise to the level where disclosure would provide useful information to the users of the Company’s financial statements.In the case of the Company’s sole VIE, MCBI Statutory Trust I,it is qualitatively clear based on the extent of the Company’s involvement that the Company is not the primary beneficiary of the VIE.Accordingly, the accounts of this entity are not consolidated in the Company’s financial statements. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal and recurring adjustments, necessary for a fair statement of the Company’s financial position at June 30, 2011, results of operations for the three and six months ended June 30, 2011 and 2010, and cash flows for the six months ended June 30, 2011 and 2010. Interim period results are not necessarily indicative of results for a full year period. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S. generally accepted accounting principles. These unaudited financial statements and the notes thereto should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2010. 7 2. SECURITIES The amortized cost and approximate fair value of securities is as follows: As of June 30, 2011 Amortized Unrealized Fair Cost Gains Losses OTTI Value Securities available-for-sale (In thousands) Debt Securities U.S. Treasury and other U.S. government corporations and agencies $ $ $
